Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00615-CR

                                           Harry Lewis SCOTT,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016CR7403
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:           Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: October 3, 2018

DISMISSED

           The trial court’s certification in this appeal states “this criminal case is a plea-bargain case,

and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P. 25.2(a)(2).

           This court must dismiss this appeal “if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
                                                                                    04-18-00615-CR


       On September 13, 2018, we notified Appellant that this appeal would be dismissed under

Rule 25.2(d) unless an amended trial court certification showing that Appellant has the right of

appeal is made part of the appellate record by October 15, 2018. See TEX. R. APP. P. 25.2(d), 37.1;

see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174, 176 (Tex. App.—San Antonio 2003, no pet.).

       On September 18, 2018, Appellant’s court-appointed counsel filed a response stating that

counsel had reviewed the record, and counsel conceded that this court has no choice but to dismiss

this appeal.

       Considering Rule 25.2(d)’s requirements, the record, and Appellant’s response, we dismiss

this appeal. See TEX. R. APP. P. 25.2(d); Dears, 154 S.W.3d at 613.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-